 



Exhibit 10.12

Adopted 1-9-03

Quintiles Transnational Corp.
Special Bonus Plan

     1.  Objectives of the Plan. The Special Committee of the Board of Directors
(the “Special Committee”) of Quintiles Transnational Corp. (the “Company”) is in
the process of evaluating the Company’s strategic alternatives. The objectives
of this Special Bonus Plan (the “Plan”) are to recognize and compensate
participating managers for the additional duties and burdens imposed on them by
the strategic alternatives process, to provide participating managers with an
incentive to maintain a level playing field for potential buyers and to
counterbalance any incentive to sell the Company that might be created by the
change-in-control provisions of certain managers’ employment agreements.

     2.  Administration of the Plan. The Plan shall be administered by the
Special Committee. The Special Committee shall have the sole and complete
authority and discretion to determine the managers who shall be participants in
the Plan (the “Participants”), to determine the amount of each bonus payable
under the Plan, to construe and interpret the terms of the Plan and to make all
decisions and determinations it deems necessary or advisable for the
administration of the Plan. All interpretations, decisions and determinations of
the Special Committee shall be final.

     3.  Operation of the Plan. The Plan shall consist of two plans, one to
provide recognition and incentives in connection with the conduct of the
strategic alternatives process (“Plan I”) and one to encourage the giving of
appropriate consideration to strategic alternatives that do not involve a change
in control of the Company (“Plan II”).

     4.  Plan I: Conduct of Strategic Alternatives Process.

          a.     Participants. Participants in Plan I shall be those executives
who are critical to the strategic alternatives process, as determined by the
Special Committee in its sole discretion. Any Participant who commits himself or
herself to a specific potential bidder in an exclusive or inappropriate manner,
as determined by the Special Committee in its sole discretion, shall be excluded
from participation in Plan I, unless the Special Committee has otherwise agreed
in writing to permit such Participant to participate with a bidder.

          b.     Bonus Pool. Plan I shall have a fixed bonus pool equal to fifty
percent (50%) of the aggregate of the 2002 base salaries of all of the
Participants in Plan I; provided, however, that the Plan I bonus pool shall in
no case be less than One Million Dollars ($1,000,000) nor more than Two Million
Five Hundred Thousand Dollars ($2,500,000).

          c.     Allocation of Bonus Pool.

               (1)  Fifty percent (50%) of the Plan I bonus pool shall be
allocated pro rata to all Plan I Participants who meet minimum performance
standards, as determined by the

 



--------------------------------------------------------------------------------



 



Special Committee in its sole discretion, in the same proportion that each Plan
I Participant’s 2002 base salary bears to the total 2002 base salaries of all
Plan I Participants.

               (2)  The remaining fifty percent (50%) of the Plan I bonus pool
shall be allocated among the Plan I Participants as determined by the Special
Committee in its sole discretion, based on, among other things, the Special
Committee’s assessment of each Participant’s contributions to the strategic
alternatives process and his or her performance of such tasks or services as may
be requested by the Special Committee or its financial or legal advisors during
the course of the strategic alternatives process.

          d.     Payment Schedule. To provide incentives throughout the entire
strategic alternatives process, the total Plan I bonus due each recipient shall
be paid in two tranches:

               (1)  The payments referred to in Section 4(c)(1) above shall be
paid upon the earlier of June 30, 2003 or the public announcement of a sale or
other change-in-control transaction whereby the Company is to be acquired; and

               (2)  The payments referred to in Section 4(c)(2) above shall be
paid upon the closing of a sale or other change-in-control transaction whereby
the Company is acquired or, if no sale or other change-in-control transaction
has been announced as of December 31, 2003 (or has been announced and terminated
or abandoned and no such other transaction is then pending), on December 31,
2003. If such payments are not made because a sale or other change-in-control
transaction whereby the Company is to be acquired is pending on the payment
date, and the sale or other change-in-control transaction is subsequently
terminated or abandoned, such payments shall be made on the date that is three
(3) months after the first public announcement of such termination or
abandonment to those Participants who are employed by the Company or a
subsidiary of the Company on such date.

In all events, a Participant must be employed by the Company or a subsidiary of
the Company on the applicable payment date in order to be eligible to receive a
Plan I bonus payment.

          e.     Other Compensation. Any Plan I bonus shall be in addition to
any other compensation otherwise due to Participants, including normal year-end
bonuses, change-in-control payments, and any bonuses under Plan II below.

     5.  Plan II: Stand-Alone Scenario Bonus.

          a.     Participants. Participants in Plan II shall be certain
executives who have change-in-control provisions in their employment agreements
and who are critical to the strategic alternatives process, as determined by the
Special Committee in its sole discretion. Any Participant who commits himself or
herself to a specific potential bidder in an exclusive or inappropriate manner,
as determined by the Special Committee in its sole discretion, shall be excluded
from participation in Plan II, unless the Special Committee has otherwise agreed
in writing to permit such Participant to participate with a bidder.

2



--------------------------------------------------------------------------------



 



          b.     Bonus Pool. Plan II shall have a fixed bonus pool of One
Million Five Hundred Thousand Dollars ($1,500,000).

          c.     Allocation of Bonus Pool. One hundred percent (100%) of the
Plan II bonus pool shall be allocated among the Plan II Participants as
determined by the Special Committee in its sole discretion, based on, among
other things, the Special Committee’s assessment of each Participant’s
contributions to the strategic alternatives process and his or her performance
of such tasks or services as may be requested by the Special Committee or its
advisors during the course of the strategic alternatives process.

          d.     Payment Schedule. The total Plan II bonus pool shall be paid on
the same date as normal 2003 cash bonuses are paid by the Company, provided that
the Company has not announced, on or before the payment date, a sale or other
change-in-control transaction whereby the Company is to be acquired (other than
a sale or other change-in-control transaction that has been terminated or
abandoned). A Plan II Participant must be employed by the Company or a
subsidiary of the Company on the date Plan II bonuses are paid in order to be
eligible to receive a Plan II bonus payment. If Plan II bonus payments are not
made because a sale or other change-in-control transaction whereby the Company
is to be acquired is pending on the payment date, and the sale or other
change-in-control transaction is subsequently terminated or abandoned, Plan II
bonus payments shall be made on the date that is three (3) months after the
first public announcement of such termination or abandonment to those Plan II
Participants who are employed by the Company or a subsidiary of the Company on
such date.

          e.     Sale or Change-in-Control Contingency. In the event that a sale
or other change-in-control transaction whereby the Company is to be acquired is
announced within six (6) months after payment of the Plan II bonus, any
change-in-control payment due to an executive as a result of such transaction
(including any modification thereof) shall be reduced by the amount of the Plan
II bonus paid to such executive. Payments under Plan II shall be conditioned
upon receipt by the Company of the agreement of the Participant receiving the
payment, in form and substance satisfactory to the Special Committee, to provide
for any such reduction that may be required under this Section 5(e).

          f.     Other Compensation. Except as otherwise provided herein, any
Plan II bonus paid shall be in addition to any other compensation otherwise due
to Participants, including normal year-end bonuses, change-in-control payments,
and any bonuses under Plan I above.

     6.  Employment Status. The Plan shall not constitute a contract of
employment or impose on any Participant or on the Company any obligation for the
Participant to remain an employee or contractor of the Company. The Plan shall
not change the status of a Participant’s employment or the Company’s policies
regarding termination of employment. The employment of those Participants who
are employees is and shall continue to be at-will, as defined under applicable
law, or as otherwise set forth in an applicable employment agreement.

     7.  Amendment and Termination. Upon notice to the affected Participants,
the Company shall have the right to amend or terminate this Plan at any time
prior to the time

3



--------------------------------------------------------------------------------



 



bonuses are paid. Bonuses shall not be considered earned under this Plan unless
and until paid. Bonuses that have been paid under this Plan may not be revoked
or rescinded.

     8.  Assignments and Transfers. The rights and interests of Participants
under the Plan may not be assigned, encumbered or transferred except by will or
the laws of descent and distribution.

     9.  Withholding. The Company shall have the right to deduct from all
amounts paid under this Plan any taxes required by law to be withheld from such
payments.

     10.  Term of Plan. The Plan is effective as of the date hereof and, subject
to Section 7 hereof, shall continue until the bonuses provided for under the
Plan have been distributed.

     11.  Governing Law. This Plan shall be governed by the laws of the State of
North Carolina.

4